DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the Applicant's communication filed January, 25, 2021.
Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to claims 11-20 have been fully considered and are persuasive.  Claim 11 was amended and via examiners amendment and therefore is allowed, Examiner reviewed applicant’s argument with SPE and TQAS and suggested that an examiners amendment would move case to allowance, examiner called attorney and got authorization of examiners amendment as indicated below. Claims 10-20 are allowed based on dependency of claim 11 below.. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Omar Galiano (Registration #: 65764) on 11/26/2021, which is recited below.
Amend claim 11 as follows: claims 11 Line 4, replace “a respective” with “each”
Allowable Subject Matter
Independent claim 11-20 are allowed. Claim 1-10 are cancelled.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:  
Claim 11 recites, “inter alia”, an electric drive, comprising: a rotor; and a stator in toothed-coil technology, wherein the stator has a number of individual tooth modules, wherein each individual tooth module (see Fig.2) has: a stator winding which is wound around an associated tooth, a control device (3) which is designed to generate an activation signal for the stator winding (2), and a shielding device (4,10) which surrounds the stator winding (2) and the control device (3).” 

    PNG
    media_image1.png
    306
    757
    media_image1.png
    Greyscale



Closest prior art Pyntikov shows tooth modules, with only one shielding device which surrounds all of the whole module, they do no surround each tooth with windings and the control device which is providing activation signal for the stator winding, the prior art Smith, Jahshan, Takeuchi and Someya all fail to teach each individual tooth module has: a stator winding which is wound around an associated tooth, a control device which is designed to generate an activation signal for the stator winding, and a shielding device which surrounds the stator winding and the control device.” The combination is unique and none of the prior art of record, EIC STIC 2800 Detailed search, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
 Claims 8-10 are objected to based on dependency from claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834